DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Murray (Reg. No. 78,354) on 08/05/2022.
 	The application has been amended as follows: 
	 1. (Currently amended) A battery pack for an electric work vehicle, the battery pack being installed and removed in and from a battery housing part provided in a vehicle body, the battery pack comprising: 
 	a box-shaped housing; 
 	a transport wheel provided to the housing; 
 	a transport handle; 
 	a bracket fixed to the housing; 
 	a swing shaft for swingably connecting the transport handle and the bracket, between a vertical posture in which the transport handle extends upward from the housing and a horizontal posture in which the transport handle lies above the housing;  
 	a vertical socket for receiving a base end part of the transport handle of the vertical posture to resist a torque of the transport handle caused during an operation[[.]] ; and
 	a lock mechanism for locking the transport handle at the vertical posture and at the horizontal posture.
 	5. (Cancelled)
 	6. (Currently amended) The battery pack for the electric work vehicle according to claim [[5]] 1, wherein the lock mechanism includes a lock pin that penetrates the transport handle and the bracket.

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 07/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
 	Claims 1-4, 6 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the prior art fails to teach or suggest further inclusion of the battery pack for the electric work vehicle comprising: a lock mechanism for locking the transport handle at the vertical posture and at the horizontal posture.
 	The dependent claims are allowable for the reasons as the independent claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        08/05/2022